Opinion by
Wilson, J.
In a memorandum to accompany invoice, customs Form 4371, addressed to the collector-from the appraising officer, there appeared the following statement: “These articles being leather sheaths, on reconsideration this office would advisory return under par. 1531 as — manufactures in chief value of leather, at 12)4% ad valorem.” Following the special report of the appraiser, the collector’s office, in a memorandum accompanying the protest, advised that “the merchandise would now be properly classified at 12}4% under paragraph 1531 of the Tariff Act of 1930.” Accordingly, the merchandise, covered by item No. 3022 on the invoice, was held properly dutiable at 12)4 percent under paragraph 1531, as modified by T. D.’s 52373 and 52476, as manufactures of leather.